United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                    UNITED STATES COURT OF APPEALS
                                                                  August 23, 2001
                        FOR THE FIFTH CIRCUIT
                                                             Charles R. Fulbruge III
                                                                     Clerk

                                No. 00-60649
                              Summary Calendar


                              ARNOLD SEYMOUR,

                                                  Planitiff-Appellant,


                                   VERSUS


          CONSOLIDATED FREIGHTWAYS CORPORATION OF DELAWARE;
                         CHESTER BRADFORD, JR.

                                                 Defendants-Appellees.




             Appeal from the United States District Court
               For the Southern District of Mississippi
                            (3:97-CV-524-WS
                              August 23, 2001
Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

      Arnold Seymour appeals a jury verdict in favor of defendants-

appellees,     Consolidated    Freightways   Corporation    and     Chester

Bradford on a negligence claim arising from a traffic accident. We

affirm.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                     1
                     FACTS AND PROCEDURAL HISTORY

      During   the   early    morning       hours    of   August   2,    1995,   in

Mississippi, Arnold Seymour (hereafter “Seymour”)drove a tractor-

trailer rig loaded with a cargo container south on Interstate 55

until he heard two popping noises.              Seymour then stopped on the

interstate’s shoulder and examined the vehicle.                Upon discovering

two blown out tires, Seymour began to walk to a truck stop at a

nearby exit.     Although the truck stop’s tire man was gone for the

night, a gentleman who frequented the truck stop, Tom Arnold,

offered to fix the tires and drove Seymour back to his disabled rig

on the interstate.

      Intending to ease the rig back to the truck stop, Seymour

turned on his flashers and proceeded south on the interstate

between five and twenty-five miles per hour, straddling the white

fog line with part of his truck on the shoulder and part of it in

the right hand lane of travel.          Following behind in his own pickup

truck, Tom Arnold assumed the role of escort.1

      Although   several     vehicles       passed   Seymour   and      Tom   Arnold

without incident, after driving about a mile and a half, a tractor-

trailer rig driven by Chester Bradford and pulling two pup trailers

began to close in on Tom Arnold and Seymour.              Fearing that he would

be crushed between the rigs of Seymour and Bradford, suddenly Tom

Arnold veered to the right, off the roadway, and the right side of

  1
     Conflicting testimony was presented at trial regarding whether
the flashers on Tom Arnold’s pickup truck were operating properly.

                                        2
the second pup trailer being pulled by Bradford crashed into the

left rear corner of the cargo container trailer being pulled by

Seymour.   Pieces of Bradford’s second pup trailer and its contents

were strewn along the highway but neither Seymour nor Bradford

required immediate medical attention.

     Seymour argues on appeal that 1) the trial court erred in

admitting into evidence the defendant’s exhibit D-9, a letter from

the Louisiana Department of Labor accusing Seymour of unemployment

compensation fraud, 2) the jury erred when it failed to find that

Bradford was negligent, and 3) that Bradford’s negligence was the

proximate cause of Seymour’s injuries.

                         EVIDENTIARY RULING

     Seymour asserts that the trial court erred in admitting into

evidence a letter from the Louisiana Department of Labor accusing

Seymour of unemployment compensation fraud and that the letter

should not have been admitted because 1) it was not listed in the

Pre-Trial Order, 2) it was not properly authenticated pursuant to

FED. R. EVID. 902, 3) it was hearsay, and 4) it violated FED. R. EVID.

608(b) and 403.   We review the admission of evidence for abuse of

discretion. United States v. Hearod, 499 F.2d 1003, 1004 (5th Cir.

1974)(citations omitted).   However, because the objection at trial

to the admission of the letter was couched only in terms of

improper predicate, plain error analysis applies.         Douglas v.

United Svcs. Auto. Ass’n., 79 F.3d 1415, 1424 (5th Cir. 1996).


                                  3
      “[T]he admission of evidence is within the sound discretion of

the district court.         Absent proof of abuse an appellate court will

not   disturb    a    district   court's   evidentiary       rulings.”      Jon-T

Chemicals, Inc. v. Freeport Chemical Co., 704 F.2d 1412, 1417 (5th

Cir. 1983) (citations omitted).            After reviewing the record, we

find no error, plain or otherwise in the district court’s admission

of the letter into evidence.

                                 JURY FINDINGS

      Seymour complains that the evidence sufficiently proves that

Bradford was negligent and that the jury erred when it failed to

find that Bradford was negligent. We review a jury’s verdict under

the sufficiency of the evidence standard. See Granberry v. O’Barr,

866 F.2d 112, 113 (5th Cir. 1988).              Under this standard, “[t]he

verdict must be upheld unless the facts and inferences point so

strongly   and       so   overwhelmingly   in   favor   of    one   party   that

reasonable men could not arrive at any verdict to the contrary.”

Id. (quoting Western Co. of North America v. United States, 699

F.2d 264, 276 (5th Cir.), cert. denied, 464 U.S. 892, 104 S.Ct.

237, 78 L.Ed.2d 228 (1983)).          In the instant case, we find the

evidence presented in the record to be of sufficient quality and

weight for reasonable and fair minded jurors exercising impartial

judgment to reach a verdict in favor of the defendants-appellees.

      The final issue presented on appeal is whether Bradford’s

negligence was a proximate cause of any injuries to Seymour.


                                       4
Although proximate cause is an element of a claim for negligence,

the   jury   verdict   did   not    contain     a   finding   of   negligence.

Therefore, we need not address proximate cause on this appeal.

                                   CONCLUSION

      Accordingly, we affirm the judgment of the district court.

      AFFIRMED.




                                       5